Citation Nr: 1440152	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-33 755	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI).

2. Entitlement to service connection for recurring ingrown toenail, left foot.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2007 to March 2010, including service in the Republic of Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

FINDINGS OF FACT

1. The Veteran sustained a mild TBI in service.

2. The Veteran has a recurring ingrown toenail on his left foot which was first manifested in service.

CONCLUSIONS OF LAW

1. The criteria for service connection for TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2013).

2. The criteria for service connection for recurring ingrown toenail, left foot, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.


Facts and Analysis

TBI

The Veteran had service in Iraq, which included combat and assignments in areas where medical treatment was basic and records were not always kept.  As such, he is entitled to the combat presumption for the occurrence of events consistent with the nature of his service.  38 U.S.C.A. § 1154(b).

The Veteran has stated that he suffered at least two head injuries in service, one from falling off the top of his vehicle and one from falling out of the top bunk while sleeping.  The second incident resulted in field treatment by medics, but they lacked the equipment to suture his head wound.  The Veteran is considered competent to provide evidence as to his personal experiences and symptoms and the Board finds no reason to question his credibility.  The falls in service were mentioned at the time of the separation examination and photographs and physical examination have shown a resulting scar on the Veteran's head from the second incident.

The November 2010 VA examination by a neurologist yielded the opinion that the Veteran had sustained a mild TBI in service on two separate occasions and that this was the cause of his recurrent headaches.  A May 2011 VA examination yielded a diagnosis of post-traumatic headaches and status post mild TBI, based on two incidents in service in which he fell and hit his head.

The Veteran's statements regarding the incidents in service are accepted in light of the combat presumption in accordance with 38 U.S.C.A. § 1154(b).  The medical evidence establishes that the Veteran sustained a mild TBI in service and has current residual disability as a result.  All the requirements for service connection have been met.  In so finding, the record does indicate rare headaches prior to service.  However, no defect was noted on entry and thus he is deemed sound at enlistment.  38 U.S.C.A. § 1111.  The file lacks clear and unmistakable evidence to rebut the presumption of soundness.  


Ingrown Toenail

Service treatment records show that the Veteran was treated for an ingrown toenail on the left foot in June 2007 and that the nail was partially removed.  The Veteran stated on his Substantive Appeal (VA Form 9) that he cared for his own ingrown toenail in service because it usually flared up in the field or just as he was getting ready to go into the field.  

The April 2010 VA examination yielded a diagnosis of recurrent ingrown toenail of the left foot which had its onset in service.  Although there is no evidence of medical treatment of this condition, the Veteran is considered competent to provide evidence of simple medical conditions and of his symptoms and personal observations.  The Board considers an ingrown toenail and continued regrowth of a partially removed toenail to be simple medical conditions as they are clearly within the realm of lay observation.  As such, the criteria for service connection - an incident in service, a current disability, and a nexus opinion by the VA examiner - are all present and the claim should be granted.

ORDER

Entitlement to service connection for TBI is granted.

Entitlement to service connection for recurring ingrown toenail, left foot, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


